Citation Nr: 9908161	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  91-23 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine with bilateral sciatica due to 
lumbosacral disease, currently evaluated as 20 percent 
disabling, to include the issue of whether restoration of a 
40 percent rating is proper.  

2.  Entitlement to an increased rating for rheumatoid 
arthritis of the left shoulder, currently evaluated as 
20 percent disabling and 10 percent disabling prior to 
October 10, 1997 to include the question of whether a 
previous rating of 20 percent should be restored.  

3.  Entitlement to an increased rating for rheumatoid 
arthritis of the right shoulder, currently evaluated as 
30 percent disabling, and rated as 20 percent disabling prior 
to October 10, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from February 1954 to November 
1984.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1990 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which reduced the 
evaluation for lumbar spine disability, from 40 percent to 
20 percent and reduced the evaluations for disabilities of 
the right and left shoulders, from 20 percent to 10 percent 
each.  By a rating action in January 1991 the 20 percent 
disability rating was restored for rheumatoid arthritis of 
the right shoulder.

The case was previously before the Board in April 1992, April 
1994, and November 1996, when it was remanded to the RO for 
additional development.  By a rating action in December 1997 
a 30 percent evaluation was assigned for rheumatoid arthritis 
of the right shoulder with bicipital tendonitis, effective 
from October 10, 1997, and the evaluation of left shoulder 
rheumatoid arthritis with peritendinitis was increased to 
20 percent, also effective October 10, 1997.  The issue of an 
increased rating for left shoulder rheumatoid arthritis is 
addressed in the remand appended to this decision.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims for increased rating for the lumbar 
spine and right shoulder disabilities has been developed. 

2.  The current medical evidence pertaining to lumbosacral 
disability includes radiographic evidence of minor 
degenerative changes, and severe limitation of lumbar spine 
range of motion with pain, weakness, fatigue, and 
incoordination.  
 
3.  On examination in March 1990 the veteran had 160 degrees 
of right shoulder abduction, with 90 degrees of external 
rotation, and 30 degrees of internal rotation, all with 
considerable pain.  

4.  On November 26, 1990, the veteran was shown to have right 
arm motion limited to less than shoulder level, and right 
shoulder pain. 

5.  The current medical evidence pertaining to right shoulder 
disability includes a history of rheumatoid arthritis, 
clinical diagnosis of degenerative arthritis, with right arm 
range of motion to less than shoulder level, and complaints 
of pain, weakness and fatigue.  


CONCLUSIONS OF LAW

1.  Lumbosacral disability is 40 percent disabling and no 
more, in accordance with the applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and Part 4, Codes 5003, 
5292, and 5293 (1998). 

2.  Prior to November 26, 1990, right shoulder rheumatoid 
arthritis was not more than 20 percent disabling in 
accordance with the applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.400(o)(2), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
and Part 4, Codes 5002, 5201, and 5203 (1998). 

3.  Right shoulder rheumatoid arthritis with bicipital 
tendonitis is 30 percent disabling, and no more, in 
accordance with the applicable schedular criteria, from 
November 26, 1990.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.400(o)(2), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, and Part 4, Codes 5002, and 5201 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well-
grounded; that is, the claims are plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

Service medical records reveal that the veteran was seen in 
July 1960 for chronic back pain.  X-rays of the lumbosacral 
spine were negative.  In June 1965 he was treated for trauma 
to the left thigh which occurred while lifting a 
refrigerator.  X-rays were negative for fracture.  On 
physical examination in 1976 the veteran gave a history of 
back pain since 1959, resolved with muscle relaxers and 
exercise.  The veteran was treated for spinal meningitis in 
1976, considered to be completely recovered at the time of 
his November 1976 physical examination.  Beginning in 1977 
the veteran was seen on multiple occasions for symptoms 
referable to the right thigh and sometimes both thighs.  The 
veteran reported intermittent episodes of several minutes 
beginning with a crawling sensation, followed by an electric 
shock sensation, which radiated to the lateral aspect of the 
leg and frequently caused his leg to give way.  The incidents 
were sometimes associated with a period of faint numbness 
lasting for hours.  Onset was occasionally related to 
prolonged standing, but also occurred without relation to 
activity.  The disorder was variously assessed, as possible 
sciatic pain and, most often as neuralgia paresthetica.  When 
the veteran was seen in 1979 for pain in the lumbosacral area 
with radiation into both legs, the impression was possible 
herniated nucleus pulposus.  X-rays of the lumbar spine were 
negative.  

On special evaluation for back pain and paresthesias at the 
time of retirement, neurologic examination and electromyogram 
(EMG) were normal.  X-rays of the lumbosacral spine revealed 
a degenerative spur at the L5-S1 level.  It was noted that 
the veteran had undergone a computerized tomography (CT) scan 
and myelogram indicating asymmetry of the S1 nerve root.  The 
impression was 1. Bulging disc at the L5-S1 not likely 
unrelated.  2.  Possible meralgia paresthetica.  No 
complaints or abnormalities related to the shoulders were 
noted at the time of the veteran's retirement examination.

On VA examination conducted in February 1985 the veteran 
complained of chronic pain in both shoulders and the low back 
area.  Physical examination revealed normal range of motion 
in the shoulders with discomfort on all motion.  Strength 
appeared to be equal in both shoulders.  Range of motion in 
the lumbosacral spine was 60 degrees forward flexion, 
20 degrees extension, 30 degrees of lateral motion on each 
side, and 50 degrees of rotation bilaterally.  There was 
discomfort noted on all motion of the lumbosacral spine and 
tenderness over the lumbosacral area.  The veteran was able 
to do approximately 90 degrees of a knee bend.  There was no 
evidence of muscle spasm.  The impression was arthralgia, 
multiple joints, spine and upper extremities.  Service 
connection was granted by a rating action in May 1985 for 
degenerative arthritis of the lumbosacral spine, evaluated as 
10 percent disabling. 

Service department medical records dated in July and August 
1985 show the veteran was seen for pain in multiple joints to 
include the shoulders, with good range of motion.  The 
assessment was degenerative joint disease, rule out 
rheumatoid arthritis.  Progress notes dated in October 1985 
show the veteran gave a history of joint pain of 18 years 
duration.  The examiner noted joint tenderness with no 
deformity or effusion.  

Received in October 1985 were private medical records dated 
in September 1984 which stated that a computerized tomography 
(CT) scan had indicated an asymmetric L5-S1 disc bulge, and 
myelogram confirmed the bulge with S1 root cut-off.  It was 
noted the veteran's pain pattern did not completely fit an S1 
pattern, and also was slightly atypical, but it was 
considered a similar story to myalgia paresthetica.  The 
diagnosis on myelogram was L5-S1 disc bulge with atypical 
pain pattern for S1 radiculopathy.  

The report of his November 1985 VA examination reflects the 
veteran's reports of periods of lumbosacral pain which 
immobilized him for more than an hour.  The episodes were 
reportedly occurring with increasing frequency and without 
warning.  Neurological examination revealed that the veteran 
had no gait problems.  Coordination test was well performed.  
Deep tendon reflexes were present and depressed, one plus, in 
both lower extremities, considered possibly to be due to 
guarding.  There was marked pain on straight leg raising test 
and "Faber" test, bilaterally.  Sensory examination showed 
no significant objective findings and cranial nerves II-XII 
were intact.  The assessment was sciatica, bilateral, due to 
lumbosacral disease.  

On rheumatology consultation, also conducted in November 
1985, the veteran had good functional tests regarding the 
shoulders, and was able to place his hands behind his head.  
Rotation of the right shoulder was decreased both internally 
and externally.  It was noted that there was no pain over the 
sacro-iliac joints.  The impression was probable rheumatoid 
arthritis - mild activity at the current time.  Most of the 
veteran's disability was considered to be due to degenerative 
disc disease of the lumbosacral spine.  By a rating action in 
December 1985 the evaluation of low back disability was 
increased to 20 percent for sciatica, bilateral, due to 
lumbosacral disease, and service connection was granted for 
rheumatoid arthritis rated as 20 percent disabling.  

When the veteran was seen in June 1986 for complaints of pain 
and muscle spasm in the upper back and neck it was noted he 
was taking medication for arthritis.  At that time the 
veteran had full range of motion in the shoulders.  

On VA examination conducted in November 1987 to January 1988 
the veteran reported morning pain and stiffness in his 
shoulders.  He also complained of increasing paresthesias in 
the right leg as well as the left leg.  He could walk three 
blocks before being stopped by pain.  Rotation of both 
shoulders was limited by pain.  The veteran could flex his 
back 45 degrees forward, and had 10 degrees of extension.  
Lateral flexion was 15 degrees on the left and 35 degrees on 
the right.  Rotation was 35 degrees bilaterally with pain.  
Fist percussion over the back at the L5-S1 area and sacrum 
was uncomfortable and radiated to the anterior thighs, only.  
There was slight discomfort to palpation of the sciatic 
nerves in the popliteal areas.  The diagnoses included low 
back syndrome, possible spondylolysis, fragmentation of L5-S1 
with bilateral sciatica; and rheumatoid arthritis history and 
possible diagnosis.  The examiner expressed the opinion that 
the veteran was a victim of myofibrositis.  By a rating 
action in April 1988 the RO increased the evaluation of low 
back disability to 40 percent on the stated basis of severe 
limitation of motion.  A separate 20 percent rating was 
assigned for rheumatoid arthritis of the right shoulder.
 
Service department clinical records dated in March and 
November 1988 reflect complaints referable to the back.  When 
the veteran was treated for unrelated complaints in October 
1988 and December 1989, arthritis was also noted.
 
The report of his March 1990 VA examination reflects the 
veteran's complaints of constant pain in the shoulders which 
tended to radiate into the upper extremities.  He also noted 
stiffness in the shoulders and chronic low back pain.  All 
pain was aggravated by activity, and cold, damp weather.  
Physical examination revealed lumbosacral range of motion was 
60 degrees forward flexion, 10 degrees of extension and 
lateral motion in both directions, and 40 degrees of rotation 
bilaterally.  There was considerable pain on all motion and 
tenderness with guarding over the lumbosacral area.  The 
veteran could perform 90 degrees of a deep knee bend.  
Abduction of the right shoulder was 160 degrees, external 
rotation was 90 degrees and internal rotation was 30 degrees, 
all with considerable pain.  X-rays of the lumbar spine 
disclosed five lumbar type vertebral bodies without 
scoliosis.  The heights of the disc spaces and vertebral 
bodies were well preserved.  Minimal discogenic degenerative 
change was noted in the thoracic spine at the T10 to T11 
levels.  Right shoulder x-rays revealed calcification 
projecting just superior to the greater tuberosity on one of 
two views.  The glenohumeral and acromioclavicular joints 
were within normal limits and the coracoclavicular 
relationship was also normal.  The VA examiner's impression 
was mixed arthritis, rheumatoid and degenerative, spine and 
shoulders.  

Service department medical records dated from May 1990 to 
July 1990 show the veteran received medication for diffuse 
joint pain, particularly noted in the right shoulder.  There 
was no indication of joint deformity.  Lumbar spine x-rays 
conducted in May 1990, indicated a slight tilt to the left at 
the lumbosacral junction which was considered possibly to be 
positional rather than structural.  Lumbar vertebral body 
height was normally maintained with no significant narrowing.  
There was minimal degenerative spurring.  The impression was 
minor degenerative changes.  Also noted in June 1990 were 
right shoulder bursitis and degenerative disc disease of the 
spine.  

When the veteran testified at his personal hearing in October 
1990 he and his representative argued that restoration of the 
prior ratings for low back and shoulder disabilities was 
warranted.  They requested that another VA examination be 
conducted.  The veteran described intermittent episodes in 
which he noted a feeling similar to electrical shock 
associated with cramping of the thigh muscles.  The incidents 
generally occurred once a day for two or three days at a 
time.  During those periods the veteran reportedly adjusted 
his pattern to involve less walking in order to avoid 
accidents.  At the time of the hearing he was taking Motrin 
and Bufferin for pain which reportedly spread from his back 
to his knees.  The veteran also indicated that due to 
shoulder disability his forearms had atrophied somewhat from 
disuse.  Received at the hearing were lay statements signed 
by the veteran's co-workers who related that they had 
witnessed incidents in which the veteran apparently lost 
control of his legs and fell to the floor for a period of 
several minutes.  

On VA orthopedic examination conducted on November 26, 1990, 
the examiner noted that the veteran appeared to be tense and 
reluctant to move for fear of painful motion.  It was 
considered possible that he would have greater range of 
motion if he were more relaxed.  Lumbosacral range of motion 
was forward flexion 45 degrees, extension 10 degrees, with 
lateral bending and rotation of 20 degrees on either side.  
There was tenderness throughout, but no sciatic tenderness.  
Straight leg raising test was 30 degrees bilaterally, and 
Lasegue's test was negative.  Shoulder range of motion was 
normal bilaterally, with the exception of abduction limited 
to 75 degrees on the right.  There was mild crepitus on 
motion and manipulation of both shoulders. The impression was 
chronic low back pain by history, painful shoulders with 
right worse that left, with some limitation of abduction of 
the right shoulder, and meralgia paresthetica. 

Service department clinical records dated in July 1993 
reflect medication for shoulder pain.  Arthritis medication 
was noted in August 1994.  

A VA orthopedic examination was conducted in January 1995.  
The veteran reported continuing low back pain with some 
radiation into both lower extremities.  He reported that his 
legs gave out sometimes and he sometimes used a cane.  
Shoulder pain was greater on the left side than on the right.  
The veteran had a normal gait on examination.  Range of 
motion in the shoulders was 170 degrees of abduction on the 
right, with 45 degrees of internal and external rotation, 
considered essentially normal.  The lumbar spine flexed to 
60 degrees and extended to 10 degrees.  Side bending and 
rotation, each were 30 degrees bilaterally.  Straight leg 
raising test was negative to 40 degrees on each side and 
Lasegue's test was negative.  The orthopedist's impressions 
were degenerative arthritis of the lumbosacral spine with 
possible spinal stenosis and transient meralgia paresthetica 
and also burning pain in the left calf.
 
On VA neurological examination conducted in January 1995 the 
veteran complained of progressively worsening low back pain.  
He also reported numbness, paresthesias and giving way with 
regard to both legs.  He stated that no pain radiated into 
the arms or hands.  On objective examination the examiner 
noted the veteran appeared to be in some distress from pain. 
Cranial nerve testing was intact and motor testing was 
basically intact.  Although the veteran did not have terrific 
muscle power, there was no focal weakness.  Reflexes were 
present and symmetrical throughout.  He reported decreased 
pin prick in the right foot as compared to the left, and in 
the left thigh as compared to the right.  Straight leg 
raising test was negative in the seated position.  The 
impression was that clinical history and available data 
strongly suggested lumbar spine stenosis.  A CT scan was 
planned to demonstrate if this was indeed present.  

An additional VA examination report dated in March 1995 
stated that computerized axial tomography (CAT) scan 
conducted in February 1995 revealed mild intervertebral disc 
narrowing at the L5-S1 level with associated minimal 
posterior bulging of the disc, unchanged since prior study.  
The impression was unremarkable CAT scan of the lumbar spine, 
and it was considered that lumbosacral disease had been 
clearly ruled out by the computerized tomography.  The 
veteran continued to complain of intermittent paralysis of 
both legs, preceded by an electric like shock.  At the time 
of examination the veteran had no left leg problems, but he 
reported some numbness in the right thigh.  Although the 
veteran entered the examination walking with a cane, there 
was no significant weakness in the lower or upper 
extremities.  The veteran was able to perform a squat.  All 
of his reflexes were present and symmetrical, and vibration 
and pinprick sensation in the legs was intact.  It was 
further noted that magnetic resonance imaging spectroscopy 
(MRI) of the lumbar spine was normal.  On physical 
examination it was noted the veteran was initially very tense 
and his range of motion improved as he relaxed.  Accordingly, 
it was considered that there was some functional overlay.  
Lumbar spine range of motion was 45 degrees flexion to 
zero degrees extension, with 20 degrees of lateral bending 
and rotation in each direction.  Straight leg raising test 
was possible to 30 degrees bilaterally, with negative 
Lasegue's test.  He had some tenderness to pressure from L3 
downward, but no sciatic tenderness.  It was reported that x-
rays conducted in January 1995 had revealed mild degenerative 
changes in the acromioclavicular joints, bilaterally, 
consistent with the veteran's age.  No significant change was 
noted by comparison to x-rays dated in November 1990.  Only 
minimal osteophyte formation was present at the lumbosacral 
spine, which was otherwise within normal limits, with 
vertebral body heights and interarticular spaces well 
maintained.  There was no evidence of spondylolysis or 
spondylolisthesis.  The sacro-iliac arches and joints 
appeared to be within normal limits.  The radiologist's 
impression was minor degenerative changes within the 
acromioclavicular joints, otherwise unchanged from prior 
examination, and essentially unremarkable lumbar spine.  

The examiner noted his opinion that the veteran had some mild 
complaints of backache which were associated with age and 
functional overlay.  The complaints of meralgia paresthetica 
were considered to probably be honest.  The impression was 
degenerative joint disease of the acromioclavicular joints 
bilaterally with some limitation of motion, and mild 
degenerative disc disease of the lumbar spine.  

Medication for arthritis shoulder pain was reflected in 
service department medical records dated in October 1995.

The report of the veteran's May 1997 VA orthopedic 
examination reflects his complaints of weakness and giving 
way in both legs after ten minutes of walking.  He also 
reported meralgia paresthetica in both thighs, worse on the 
right.  With regard to back pain the veteran reported that 
symptoms were intermittent.  He usually had stiffness in the 
morning.  Reportedly he lost approximately two to three hours 
of work each week due to his back.  The veteran associated 
weakness and fatigue with his back pain, and also with 
shoulder pain, but did not believe there was any related 
incoordination.  

Objective examination disclosed some difficulty on abduction 
of the right shoulder without scapular motion.  The veteran 
reached to 70 degrees, but had 90 degrees of forward flexion.  
He had 35  degrees of external rotation and 45 degrees of 
internal rotation bilaterally.  With assistance from his left 
arm the veteran could raise his right arm to 135 degrees.  
The veteran was somewhat tender over both acromioclavicular 
joints.  Objective examination of the lumbar spine indicated 
slightly flattened lumbar area.  He was able to forward flex 
to 45 degrees, and had zero degrees of extension.  Side 
bending and rotation were described as extremely difficult, 
with 10 degrees of lateral bending on the right and no more 
than 5 degrees of rotation bilaterally.  Straight leg raising 
test was possible to 40 degrees on each side, and reactive.  
There was no sensory loss other than in the anterolateral 
aspect of both thighs, in which the area was numb, more so on 
the right side.  The examiner's impression prior to x-rays 
was 1. Degenerative arthritis of the lumbosacral spine with 
bilateral meralgia paresthetica, and 2. Degenerative joint 
disease of the shoulders, worse on the right.  X-rays 
demonstrated very minimal degenerative changes within the 
acromioclavicular joints, not significantly changed.  
Lumbosacral spine x-rays revealed slight prominence of the 
vertebral bodies which was unchanged and probably related to 
mild osteopenia.  The intervertebral disc spaces were well 
preserved without degenerative change.  Sacro-iliac joints 
were also unremarkable.  The radiologist's impression was 1. 
Minimal acromioclavicular arthrosis, otherwise normal 
shoulders, 2. Minimal osteopenia within the lumbar spine, 
otherwise normal sacral spine.  

On further VA examination in October 1997 the veteran 
reported continued pain in his shoulders at times.  Symptoms 
were worse on the right than the left.  The veteran indicated 
that he was unable to raise his right arm above his shoulder 
and had problems washing his back.  Repeated motion caused 
pain and fatigue.  He denied weakness in the joints of the 
right upper extremity, although his right arm reportedly 
tired more rapidly when it was painful.  Most of the pain was 
in the shoulder area and episodes tended to occur two to 
three times in a week followed by a period of seven to ten 
days without problems.  The veteran indicated he had noticed 
no incoordination.  He had reportedly begun using his non-
dominant, left hand for many actions, although he indicated 
that he always walked with a cane in the right hand.  

The veteran also reported intermittent back pain since an 
accident in service, recently without radiation.  Episodes of 
back pain lasted approximately fifteen minutes during which 
he had to get off his legs by sitting or lying down.  During 
these incidents his legs felt weaker and fatigued.  
Incoordination was also indicated inasmuch as the veteran had 
reportedly missed a step while climbing stairs during an 
episode of pain.  The veteran said that he also lost as much 
as 50 percent of motion when his back was sore.  

On physical examination the veteran walked without a limp 
although his gait was described as somewhat widened and 
almost ataxic.  He had forward flexion of 40 degrees and was 
able to extend to 10 degrees.  Side bending was 25 degrees on 
the right and 15  degrees on the left.  The examiner noted 
that rotation was 20 degrees bilaterally, when the veteran 
was able to really relax.  Straight leg raising test was 
possible to 40 degrees on the left and 30 degrees on the 
right.  Lasegue's test was negative although the veteran had 
hamstring pain on the right.  Also noted was reduced 
sensation and pinprick feeling on the anterolateral aspect on 
the right, meralgia paresthetica.  There was tenderness from 
L3 distalward on the spine to pressure.  The right shoulder 
abducted to 70 degrees and forward flexed to 70 degrees.  
Internal and external rotation was 30 degrees each.  The 
right arm could achieve 100 degrees of abduction including 
scapula motion.  There was tenderness about the bicipital 
groove with some pain in that area on the right when the 
veteran flexed the forearm against resistance, but no pain on 
abduction against resistance and no weakness in abduction 
against resistance.  The examiner stated his opinion that the 
veteran did not have rheumatoid arthritis, and deferred his 
diagnosis pending the results of further tests.  The 
impression on MRI was 1. Meralgia paresthetica right thigh.  
2. Bicipital tendonitis of the right shoulder with limited 
and weakened movement.  If stressed or ever used would 
naturally develop more limited motion, fatigue, weakness but 
no incoordination.  3.  Chronic low back pain with some 
limited motion, weakness and fatigue aggravated by bending or 
heavy lifting, partially compatible with age, but also with 
history of back problems in service.  

Entitlement to Increased Evaluations for Disability of the 
Lumbar Spine and Rheumatoid Arthritis of the Right Shoulder

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or system, and 
medical examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classifications, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition. Schafrath v. Derwinski, 1 Vet.App. at 594.  
In accordance with 38 C.F.R. § 4.7, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain, supported by adequate pathology, 
weakness, fatigue and incoordination.  See also DeLuca v. 
Brown, 8 Vet.App.  202 (1995).  Under 38 C.F.R. § 4.45, as 
regard the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  A standard description of joint motion measurement 
is provided in 38 C.F.R. § 4.71, Plate II.  

As an initial matter it should be pointed out that the 
reduction in rating for lumbosacral disability, which was 
taken less than five years after the award of the 40 percent 
rating, is not governed by the provisions of 38 C.F.R. § 
3.344 regarding stabilization of ratings. See 38 C.F.R. § 
3.344(c).  

The veteran's disability of the lumbosacral spine is 
currently evaluated under the provisions of Diagnostic Codes 
5003 and 5292 pertaining to degenerative arthritis and 
limitation of motion of the lumbar spine, respectively.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under Code 5292, where 
limitation of lumbar spine motion is severe a 40 percent is 
for assignment.  A 20 percent evaluation is provided for 
moderate limitation of motion, and where there is slight 
limitation, the rating is 10 percent.  

On application of the above criteria to the facts of this 
case the Board notes that a 40 percent rating was assigned 
for lumbosacral disability in 1988 on the basis of severe 
limitation of lumbar spine motion.  Subsequent examination 
findings do not reflect any sustained improvement in the 
range of motion, or back pain noted on examination in 1987.  
The current medical evidence pertaining to the lumbar spine 
also reflects weakness, incoordination and fatigue.  Recent 
examinations have shown flexion of the spine to approximately 
40 degrees with significant limitation of extension also 
being reported.  Considering this motion restriction together 
with the complaints of pain, weakness, and fatigue,  it is 
concluded that the criteria for a 40 percent rating, the 
highest level of evaluation available under Code 5292, 
continue to be satisfied.  

The Board has also considered the application of the 
provisions of Diagnostic Code 5293 pertaining to 
intervertebral disc syndrome.  Under Code 5293 a 20 percent 
rating is for assignment for moderate intervertebral disc 
syndrome, with recurrent attacks, and a 40 percent evaluation 
is provided where there is evidence of severe recurring 
attacks with intermittent relief.  Code 5293 provides a 
60 percent rating where the evidence reflects a pronounced 
disorder, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.  Intervertebral disc syndrome is not 
reflected by the pertinent medical evidence, which has 
consistently demonstrated that lumbar vertebral bodies and 
disc spaces are well preserved. Although a mild 
intervertebral disc narrowing at the L5-S1 level with 
associated minimal bulging of the disc, was revealed on 
February 1995 CAT scan, the impression was unremarkable CAT 
scan of the lumbar spine, and it was considered that 
lumbosacral disease had been clearly ruled out by the study.  
The preponderance of the evidence indicates that symptoms in 
the lower extremities are attributable to meralgia 
paresthetica which is rated separately.  Accordingly, an 
evaluation greater than 40 percent is not warranted under the 
provisions of Code 5293.


Diagnostic Code 5002 governs the evaluation of rheumatoid 
arthritis (atrophic).  Where there is active disease process 
with evidence of constitutional manifestations associated 
with active joint involvement, totally incapacitating, a 
100 percent rating is assigned for rheumatoid arthritis.  
Symptoms less than the criteria for 100% but with weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year, or a lesser number over prolonged periods are 
rated as 60 percent disabling.  Symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year, warrant a 
40 percent rating.  Evidence of one or two exacerbations a 
year in a well-established diagnosis, is rated as 20 percent 
disabling.

Chronic residuals of rheumatoid arthritis are rated as 
follows: residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, are rated under the appropriate 
diagnostic codes for the specific joints involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. Note: The ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  The higher evaluation is assigned.   

In this regard the Board notes that the evidence pertinent to 
this claim does not reflect an established diagnosis of 
active rheumatoid arthritis of the right shoulder, which was 
previously noted as a probable diagnosis and by history.  
Clinical evidence of degenerative arthritis which is 
reflected in the record is evaluated on the basis of 
limitation of motion, as are residuals of rheumatoid 
arthritis.  

The veteran's right shoulder disability is currently 
evaluated according to the provisions of Diagnostic Code 5201 
pertaining to limitation of arm motion.  Where the evidence 
shows that motion is limited to 25 degrees from the side, a 
40 percent rating is warranted for the major arm.  Limitation 
of motion to midway between the side and shoulder level 
warrants a 30 percent rating when the major arm is affected.  
Where limitation of motion of the arm is at the shoulder 
level a 20 percent rating is for assignment.  With regard to 
the right shoulder range of motion the pertinent evidence 
shows that a wide range of readings have been recorded for 
abduction and flexion.  Although limitation of right arm 
motion is demonstrated in the record, in no instance was the 
veteran shown to have arm motion limited to midway between 
the side and shoulder level, which would be required for a 30 
percent evaluation for the major extremity.  Accordingly, 
even with consideration of the evidence of associated pain, 
weakness, and fatigue, a rating in excess of 30 percent is 
not warranted for right shoulder disability on the basis of 
limitation of motion.  

With regard to the evaluation of right shoulder disability 
prior to October 10, 1997, the Board observes that the report 
of the VA examination in March 1990 demonstrates the veteran 
had 160 degrees of right shoulder abduction, with 90 degrees 
of external rotation, and 30 degrees of internal rotation, 
all with considerable pain.  Medication for shoulder pain is 
reflected in subsequent treatment records.  On examination on 
November 26, 1990, the veteran's right shoulder abduction was 
limited to 75 degrees and it was noted that he had painful 
shoulders, worse on the right side.  The report of his May 
1997 VA examination reflects difficulty with abduction of the 
right shoulder, reaching to 70 degrees, but exhibiting 
90 degrees of forward flexion, with associated fatigue and 
weakness.  

On consideration of the pertinent criteria, the Board notes 
that prior to November 26, 1990, the veteran's right shoulder 
disability was evaluated under the provisions of Diagnostic 
Code 5203 at the maximum level of 20 percent.  During that 
period the veteran was not shown to have limitation of 
shoulder motion which is compensable under the provisions of 
Code 5201.  Accordingly, even with consideration of the 
evidence of pain on motion, a rating greater than 20 percent 
is not warranted on the basis of limitation of motion.  
Although the Board has considered the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the veteran's disability in his favor, the Board 
finds that the preponderance of the evidence is against 
assignment of a rating greater than 20 percent for right 
shoulder disability prior to November 26, 1990.  Thus there 
is no doubt which can be resolved in the veteran's favor.   

The Board finds, however, that the clinical findings dating 
from November 26, 1990, which demonstrate that the veteran 
had limitation of arm motion below the shoulder level, as 
well as painful motion, when considered in the light most 
favorable to the veteran, exceed the criteria for a 
20 percent rating, and more nearly approximate the criteria 
for a 30 percent evaluation under Code 5201.  In this regard, 
it is noted that on examination in November 1990 abduction of 
the shoulder was to only 70 degrees which, while more than 
midway between side and shoulder level is substantially less 
than shoulder level.  Given the complaints of pain, it is 
concluded that functionally, the disability equates to a 
30 percent disability rating, effective from November 26, 
1990, the date on which it was first factually ascertainable 
that the increase in disability had occurred. 38 C.F.R. 
§ 3.400(o)(2). 


ORDER

Restoration of a 40 percent rating is granted for lumbosacral 
disability. 

A rating greater than 20 percent is denied for right shoulder 
disability prior to November 26, 1990.

A 30 percent rating is granted for right shoulder rheumatoid 
arthritis, effective November 26, 1990.

A rating greater than 30 percent for right shoulder 
rheumatoid arthritis with bicipital tendonitis is denied.  


REMAND

On review of the record the Board notes that in the December 
1997 rating action the RO stated that assignment of a 
20 percent evaluation for left shoulder disability was 
considered a grant of appeal.  In this regard the Board notes 
that the United States Court of Veterans Appeals (Court) has 
held that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal." AB v. Brown, 6 
Vet. App. 35, 38 (1993).   Inasmuch as the veteran has not 
indicated that he wishes to withdraw his appeal of the issue 
he must be issued a supplemental statement of the case 
addressing the evaluation of left shoulder disability.  

Accordingly, the case is REMANDED for the following actions:

The veteran and his representative should 
be provided a supplemental statement of 
the case addressing the issue of 
increased rating for left shoulder 
disability and a reasonable period for 
response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


- 17 -


